EXHIBIT 10.3
[image01.jpg]
 
 
 
Wells Fargo Bank, National Association (“Wells Fargo”)

375 Park Avenue

New York, NY 10152

Attn: Structuring Services Group

Telephone: 212-214-6101

Facsimile: 212-214-5913

 
 

 
Opening Transaction
       
To:
Dycom Industries, Inc.
11780 U.S. Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
   
From:
Wells Fargo Bank, National Association
   
Re:
Base Convertible Bond Hedge Transaction
   
Date:
September 9, 2015




--------------------------------------------------------------------------------

 
Dear Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and Dycom Industries, Inc.
(“Counterparty”).  This communication constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below.
 
1.      This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Indenture to be dated as of September 15, 2015 between Counterparty
and U.S. Bank National Association, as trustee (the “Indenture”), relating to
the USD 420,000,000 principal amount of 0.75% Convertible Senior Notes due 2021
(the “Convertible Securities”).  In the event of any inconsistency between the
terms defined in the Indenture and this Confirmation, this Confirmation shall
govern.  For the avoidance of doubt, references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation.  If any relevant sections
of the Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Indenture, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties, as
evidenced by such draft of the Indenture.  The parties further acknowledge that
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended, modified or
supplemented following its execution, any such amendment, modification or
supplement will be disregarded for purposes of this Confirmation (other than
Section 8(b)(ii) below) unless the parties agree otherwise in writing.  The
Transaction is subject to early unwind if the closing of the Convertible
Securities is not consummated for any reason, as set forth below in Section
8(k).
 
 
 

--------------------------------------------------------------------------------

 
 
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for US Dollars (“USD”) as the Termination Currency and the election that
the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply
to Counterparty with a “Threshold Amount” of USD25.0 million so long as the
7.125% Senior Subordinated Notes due 2021 issued by Dycom Investments, Inc., a
Delaware corporation, a wholly owned subsidiary of the Counterparty, are
outstanding, and USD35.0 million at any time thereafter).
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.
 
2.      The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
September 9, 2015

 
 
Effective Date:
The closing date of the initial issuance of the Convertible Securities.

 
 
Option Style:
Modified American, as described under “Procedures for Exercise” below.

 
 
Option Type:
Call

 
 
Seller:
Dealer

 
 
Buyer:
Counterparty

 
 
Shares:
The Common Stock of Counterparty, par value USD0.33 1/3 (Ticker Symbol: “DY”).

 
 
Applicable Percentage:
20.00%

 
 
Number of Options:
The number of Convertible Securities constituting Firm Securities in
denominations of USD1,000 principal amount issued by Counterparty on the closing
date for the initial issuance of the Convertible Securities.  For the avoidance
of doubt, the Number of Options outstanding shall be reduced by each exercise of
Options hereunder.

 
 
Option Entitlement:
As of any date, a number of Shares per Option equal

 
 
2

--------------------------------------------------------------------------------

 
 
 
 
to the “Conversion Rate” (as defined in the Indenture, but without regard to any
adjustments to the Conversion Rate pursuant to a Fundamental Change Adjustment
or a Discretionary Adjustment).

 

 
Fundamental Change Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 4.06 of the Indenture.

 
 
Discretionary Adjustment:
Any adjustment to the Conversion Rate pursuant to Section 4.05(b) of the
Indenture.

 
 
Strike Price:
As of any date, an amount in USD equal to USD1,000 divided by the Option
Entitlement as of such date.  The Strike Price shall be rounded by the
Calculation Agent in accordance with the applicable provisions of the Indenture.

 
 
Number of Shares:
As of any date, a number of Shares equal to the product of (i) the Applicable
Percentage, (ii) the Number of Options and (iii) the Option Entitlement.

 
 
Premium:
USD20,059,200.00.

 
 
Premium Payment Date:
The Effective Date

 
 
Exchange:
The New York Stock Exchange

 
 
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
 
Exercise Dates:
Each Conversion Date.

 
 
Conversion Date:
Each “Conversion Date” (as defined in the Indenture) occurring during the
Exercise Period for Convertible Securities each in denominations of USD1,000
principal amount (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

 
 
Exercise Period:
The period from and excluding the Effective Date to and including the Expiration
Date.

 
 
Expiration Date:
The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture) immediately preceding the “Maturity Date” (as defined in the
Indenture).

 
Automatic Exercise on
 
Conversion Dates:
Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

 
 
Notice Deadline:
In respect of any exercise of Options hereunder on any Conversion Date, 12:00
P.M., New York City time, on (i) in the case the applicable Relevant Convertible
Securities will be settled by Counterparty by delivery of Shares only (together
with cash in lieu of any fractional Share), the Scheduled Trading Day

 
 
3

--------------------------------------------------------------------------------

 
 
 
 
immediately following the relevant Conversion Date, or (ii) otherwise, the
Scheduled Trading Day immediately preceding the first Scheduled Trading Day of
the relevant Cash Settlement Averaging Period; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities for any Conversion Date occurring during the period from
and including the 55th “Scheduled Trading Day” (as defined in the Indenture)
prior to the Maturity Date (or if Counterparty has elected to settle all
conversions of Convertible Securities solely in Shares (together with cash in
lieu of any fractional Share) or through combination settlement with the
“Specified Dollar Amount” (as defined in the Indenture) of less than USD1,000
and such election is effective on or prior to the 105th “Scheduled Trading Day”
(as defined in the Indenture) prior to the Maturity Date, then from and
including such date), to and including the Expiration Date (such period, the
“Final Conversion Period”), the Notice Deadline shall be 12:00 P.M., New York
City time, on the “Scheduled Trading Day” (as defined in the Indenture)
immediately preceding the Maturity Date.

 
 
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
12:00 P.M., New York City time, on the Notice Deadline in respect of such
exercise, of (i) the number of Relevant Convertible Securities being converted
on the related Conversion Date (specifying, if applicable, whether all or any
portion of such Convertible Securities are Convertible Securities as to which
additional Shares would be added to the Conversion Rate (as defined in the
Indenture) pursuant to Section 4.06 of the Indenture (the “Make-Whole
Convertible Securities”)), (ii) the scheduled settlement date under the
Indenture for the Relevant Convertible Securities for such Conversion Date,
(iii) whether such Relevant Convertible Securities will be settled by
Counterparty by delivery of cash, Shares or a combination of cash and Shares
and, if such a combination, the “Specified Dollar Amount” (as defined in the
Indenture) and (iv) the first “Scheduled Trading Day” (as defined in the
Indenture) of the relevant “Observation Period” (as defined in the Indenture),
if any; provided that in the case of any exercise of Options in connection with
the conversion of any Relevant Convertible Securities for any Conversion Date
occurring during the Final Conversion Period, the contents of such notice shall
be as set forth in clauses (i) and (ii)

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
above. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure. If applicable, the Notice of Exercise shall also
contain the Settlement Method Election Provisions. Notwithstanding the
foregoing, such notice (and the related exercise of Options) shall be effective
with respect to Options relating to Convertible Securities with a Conversion
Date occurring prior to the first day of the Final Conversion Period if given
after the Notice Deadline, but prior to 4:00 PM New York City time, on the fifth
Exchange Business Day following the Notice Deadline, in which event Dealer’s
Delivery Obligation shall not be extinguished but may instead be adjusted by the
Calculation Agent in a commercially reasonable manner to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Notice Deadline.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units,
 
 
5

--------------------------------------------------------------------------------

 
 
as applicable) as the default settlement method (subject to Counterparty’s
ability to elect otherwise subject to certain conditions) pursuant to
“Convertible Security Settlement Method” below and Section 8(b)(ii), Section
8(c) and Section 8(k) below.
 
Notice of Final Convertible Security
 
Settlement Method:
Counterparty shall notify Dealer in writing of the final settlement method (and,
if applicable, the final Specified Dollar Amount) elected (or deemed to be
elected) with respect to the Convertible Securities before 4:00 P.M. (New York
City time) on the earlier to occur of (x) the date on which it makes the
irrevocable election of a settlement method in accordance with Section 8.01(j)
of the Indenture and (y) March 15, 2021. If applicable, the Notice of Final
convertible Security Settlement Method shall also contain the Settlement Method
Election Provisions.

 
Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
 
Giving Notice:
As specified in Section 6(b) below.



Settlement Terms:
 
 
Settlement Date:
For any Exercise Date, the settlement date for the cash (if any) and/or Shares
(if any) to be delivered in respect of the Relevant Convertible Securities for
the relevant Conversion Date under the terms of the Indenture; provided that the
Settlement Date shall not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant Cash Settlement Averaging Period,
(ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 12:00 P.M.,
New York City time, or (iii) the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to
12:00 P.M., New York City time.

 
 
Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date (the “Delivery Obligation”):

 
(i) a number of Shares equal to the product of the Applicable Percentage and (I)
the aggregate number of Shares included in the “Settlement Amount” (as defined
in the Indenture), if any, that Counterparty would be obligated to deliver to
the holder(s) of the Relevant Convertible Securities for such Conversion Date
pursuant to Section 4.03(a)(ii)(C) of the Indenture, as determined by the
Calculation Agent by reference to such Section of the Indenture (except that
such number of Deliverable Shares
 
 
6

--------------------------------------------------------------------------------

 
 
shall be determined without taking into consideration any rounding pursuant to
Section 4.03(b) of the Indenture and shall be rounded down to the nearest whole
number) and (II) cash in lieu of any fractional Share resulting from such
rounding; and/or
 
(ii) cash equal to the product of the Applicable Percentage and the excess of
(I) the “Daily Principal Portion” (as defined in the Indenture but with relevant
references to “50” deemed replaced with a reference to the number of “VWAP
Trading Days” (as defined in the Indenture) comprising the relevant Cash
Settlement Averaging Period) over (II) USD1,000 divided by the number of “VWAP
Trading Days” (as defined in the Indenture) comprising the relevant Cash
Settlement Averaging Period, for each “VWAP Trading Day” (as defined in the
Indenture) during the relevant Cash Settlement Averaging Period per Convertible
Security (in denominations of USD1,000) that Counterparty would be obligated to
deliver to holder(s) of the Relevant Convertible Securities for such Conversion
Date pursuant to Section 4.03(a)(ii)(C) of the Indenture, as determined by the
Calculation Agent by reference to such Section of the Indenture;
 
for each of clauses (i) and (ii), determined as if Counterparty had elected to
satisfy its conversion obligation in respect of such Relevant Convertible
Securities by the Convertible Security Settlement Method, notwithstanding any
different actual election by Counterparty with respect to the settlement of such
Relevant Convertible Securities (collectively, the “Convertible Obligation”);
provided that the Delivery Obligation shall be determined excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a direct or indirect result of any
adjustments to the Conversion Rate pursuant to a Fundamental Change Adjustment
or a Discretionary Adjustment and any interest payment that Counterparty is (or
would have been) obligated to deliver to holder(s) of the Relevant Convertible
Securities for such Conversion Date.  Notwithstanding the foregoing, in all
events the Delivery Obligation shall be capped so that the value of (x)(I) the
number of Shares comprising the Delivery Obligation multiplied by the Share
Obligation Value Price plus (II) the amount of cash comprising the Delivery
Obligation, does not exceed (y) the relevant Net Convertible Share Obligation
Value.  For the avoidance of doubt, if the “Daily Conversion Value” (as defined
in the Indenture but
 
 
7

--------------------------------------------------------------------------------

 
 
with references therein to “50” deemed replaced with a reference to the number
of “VWAP Trading Days” (as defined in the Indenture) comprising the relevant
Cash Settlement Averaging Period) for any “VWAP Trading Day” (as defined in the
Indenture) occurring in the relevant Cash Settlement Averaging Period is less
than or equal to USD1,000 divided by the number of “VWAP Trading Days” (as
defined in the Indenture) comprising the relevant Cash Settlement Averaging
Period, Dealer will have no delivery obligation hereunder in respect of the
related Exercise Date and such VWAP Trading Day.
 

 
Convertible Security Settlement Method:
For any Relevant Convertible Securities, if (i) Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Final Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section
4.03(a)(i) of the Indenture with a Specified Dollar Amount of at least USD1,000
(a “Cash Election”) and (ii) such Notice of Exercise (or such Notice of Final
Convertible Security Settlement Method, as the case may be) contains all of the
Settlement Method Election Provisions (unless such Settlement Method Election
Provisions are not required in the circumstances set forth in the parenthetical
under “Settlement Method Election Provisions” below), the Convertible Security
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities; otherwise, the
Convertible Security Settlement Method shall (x) assume Counterparty had made a
Cash Election with respect to such Relevant Convertible Securities with a
Specified Dollar Amount of USD1,000 per Relevant Convertible Security and (y) be
calculated as if the relevant “Observation Period” pursuant to Section
4.03(a)(ii)(C) of the Indenture consisted of 100 “VWAP Trading Days” (as defined
in the Indenture) commencing on (I) the second “Scheduled Trading Day” (as
defined in the Indenture) after the Conversion Date for conversions with a
related Conversion Date occurring prior to the Final Conversion Period or (II)
the 102nd “Scheduled Trading Day” (as defined in the Indenture) prior to the
Maturity Date for conversions with a related Conversion Date occurring during
the Final Conversion Period (such “Observation Period”, subject to the
provisions of this clause (y), the “Cash Settlement Averaging Period” for such
Relevant Convertible Securities).

 

 
Settlement Method Election Provisions:
In order for the Convertible Security Settlement Method to be the settlement
method actually elected by Counterparty under the Indenture in respect of the

 
 
8

--------------------------------------------------------------------------------

 
 

 
 
applicable Relevant Convertible Securities in accordance with “Convertible
Security Settlement Method” above, the related Notice of Exercise (or Notice of
Final Convertible Security Settlement Method, as the case may be) must contain
in writing the following representations, warranties and acknowledgments from
Counterparty to Dealer as of such notice delivery date (except that such
representations, warranties and acknowledgments will not be required in the case
where the Relevant Convertible Securities will be settled by Counterparty by
delivery of a combination of cash and Shares with a Specified Dollar Amount
equal to USD1,000 where Counterparty has either (x) failed to elect a settlement
method under the Indenture in respect of the applicable Relevant Convertible
Securities so that Counterparty is deemed to have elected such settlement method
by default pursuant to Section 4.03(a)(i) of the Indenture or (y) merely
confirmed such deemed election of the default settlement method pursuant to
Section 4.03(a)(i) of the Indenture):

 
(i) none of Counterparty and its officers or directors, or any person that
controls, potentially controls, or otherwise exercises influence over,
Counterparty’s decision to elect the Convertible Security Settlement Method is
making such election “on the basis of” (within the meaning of Rule 10b5-1(b)
under the Exchange Act) any material nonpublic information regarding
Counterparty or the Shares;
 
(ii) Counterparty is electing the Convertible Security Settlement Method in good
faith and not as part of a plan or scheme to evade compliance with the U.S.
federal securities laws; Counterparty is not electing the settlement method
under the Indenture for the Relevant Convertible Securities or the Convertible
Security Settlement Method to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for Shares) or to raise
or depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for Shares) or otherwise in violation of the
Exchange Act; and Counterparty has not entered into or altered any hedging
transaction relating to the Shares corresponding to or offsetting the
Transaction;
 
 
 
(iii) Counterparty has the power to make such election and to execute and
deliver any documentation relating to such election that it is required by this
Confirmation to deliver and to perform its obligations under this Confirmation

 
 
9

--------------------------------------------------------------------------------

 
 
and has taken all necessary action to authorize such election, execution,
delivery and performance;
 
 
 
(iv) such election and performance of its obligations under this Confirmation do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and

 
 
(v) any transaction that Dealer makes with respect to the Shares during the
period beginning at the time that Counterparty delivers such notice and ending
at the close of business on the final day of the Cash Settlement Averaging
Period shall be made by Dealer at Dealer’s sole discretion for Dealer’s own
account and Counterparty shall not have, and shall not attempt to exercise, any
influence over how, when, whether or at what price Dealer effects such
transactions, including, without limitation, the prices paid or received by
Dealer per Share pursuant to such transactions, or whether such transactions are
made on any securities exchange or privately.

 
 
Notice of Delivery Obligation:
No later than the Exchange Business Day immediately following the last day of
the relevant Cash Settlement Averaging Period, Counterparty shall give Dealer
notice of the final number of Shares and/or amount of cash comprising the
settlement obligation under the Indenture in respect of the Relevant Convertible
Securities; provided that, with respect to any Exercise Date occurring during
the Final Conversion Period, Counterparty may provide Dealer, within the time
period set forth above, with a single notice of the aggregate number of Shares
and/or amount of cash comprising the settlement obligation under the Indenture
in respect of the Relevant Convertible Securities for all Exercise Dates
occurring during such period (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to a Notice of Exercise or Notice of
Convertible Security Settlement Method, as the case may be, as set forth above,
in any way).

 

 
Net Convertible Share Obligation Value:
With respect to Relevant Convertible Securities as to a Conversion Date, the
product of (i) the Applicable Percentage and (ii)(A) the Total Convertible Share
Obligation Value of such Relevant Convertible Securities for such Conversion
Date minus (B) the aggregate principal amount of such Relevant

 
 
10

--------------------------------------------------------------------------------

 
 
Convertible Securities for such Conversion Date.
 

 
Total Convertible Share Obligation Value:
With respect to Relevant Convertible Securities with respect to a Conversion
Date, (i) (A) the number of Shares equal to the aggregate number of Shares that
Counterparty is obligated to deliver to the holder(s) of Relevant Convertible
Securities for such Conversion Date pursuant to the Indenture (except that such
number of Shares shall be determined without taking into consideration any
rounding pursuant to Section 4.03(b) of the Indenture) multiplied by (B) the
Share Obligation Value Price plus (ii) an amount equal to (A) the fractional
Shares, if any, that would have resulted but for the rounding under (i)(A) above
multiplied by (B) the Share Obligation Value Price plus (iii) an amount of cash
equal to the aggregate amount of cash that Counterparty is obligated to deliver
to the holder(s) of Relevant Convertible Securities for such Conversion Date
pursuant to the Indenture; provided that, the Total Convertible Share Obligation
Value shall be determined excluding any Shares and/or cash that Counterparty is
obligated to deliver to holder(s) of the Relevant Convertible Securities as a
direct or indirect result of any adjustments to the Conversion Rate pursuant to
a Fundamental Change Adjustment or a Discretionary Adjustment and any interest
payment that Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date.

 
 
Share Obligation Value Price:
The opening price as displayed under the heading “Op” on Bloomberg page “DY.N
<Equity>“ (or any successor thereto) on the applicable Settlement Date.

 
 
Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as
if “Physical Settlement” applied to the Transaction; provided that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.

 
 
Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance
System.  With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 
 
11

--------------------------------------------------------------------------------

 
 
Adjustments:
 
 
Method of Adjustment:
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.04(a) through (e) of the
Indenture that the Calculation Agent determines would result in an adjustment
under the Indenture by reference to such Section thereof, the Calculation Agent
shall make a corresponding adjustment in respect of any one or more of the
Strike Price, the Number of Options, the Option Entitlement and any other term
relevant to the exercise, settlement or payment of the Transaction, subject to
“Discretionary Adjustments” below.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Convertible Security Settlement Method” below and
Section 8(b)(ii), Section 8(c) and Section 8(k) below.
 
Immediately upon the occurrence of any “Adjustment Event” (as defined in the
Indenture), Counterparty shall notify the Calculation Agent of such Adjustment
Event; and once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.  In addition, the Calculation Agent shall, to the
extent the Calculation Agent determines practicable in its commercially
reasonable discretion, make a corresponding adjustment to the settlement terms
of the Options (but
 
 
12

--------------------------------------------------------------------------------

 
 
without duplication of any adjustment pursuant to the foregoing sentence) to the
extent an analogous adjustment would be made pursuant to Section 4.05(a) of the
Indenture; provided that the Calculation Agent may limit or alter any such
adjustment referenced in this sentence in a commercially reasonable manner so
that the fair value of the Transaction to Dealer is not reduced as a result of
such adjustment.  For the avoidance of doubt, Dealer shall not have any delivery
obligation hereunder in respect of any “Distributed Property” delivered by
Counterparty pursuant to the second sentence of Section 4.04(c) of the Indenture
or any payment obligation in respect of any cash paid by Counterparty pursuant
to the second sentence of Section 4.04(d) of the Indenture (collectively, the
“Dilution Adjustment Fallback Provisions”), and no adjustment shall be made to
the terms of the Transaction on account of any event or condition described in
the Dilution Adjustment Fallback Provisions.
 
 
Discretionary Adjustments:
Notwithstanding anything to the contrary herein or in the Equity Definitions, if
the Calculation Agent in good faith disagrees with any adjustment under the
Indenture that involves an exercise of discretion by Counterparty or its board
of directors (including, without limitation, pursuant to Section 4.05(a) of the
Indenture or pursuant to Section 4.07(a) of the Indenture any supplemental
indenture entered into thereunder or in connection with any proportional
adjustment or the determination of the fair value of any securities, property,
rights or other assets), then the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment of the Transaction in a commercially reasonable manner.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity
 
 
13

--------------------------------------------------------------------------------

 
 
 relevant to the Shares (or the Share Termination Delivery Units, as
applicable), other commercially reasonable option pricing inputs and the ability
to maintain a commercially reasonable hedge position relating to the underlying
shares) and (iii) settlement in Shares (or the Share Termination Delivery Units,
as applicable) as the default settlement method (subject to Counterparty’s
ability to elect otherwise subject to certain conditions) pursuant to
“Convertible Security Settlement Method” below and Section 8(b)(ii), Section
8(c) and Section 8(k) below.
 
Extraordinary Events:
 
 
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means any “Merger Event” as defined in Section 4.07(a) of the Indenture.

 
 
Consequences of Merger Events:
Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event that the Calculation Agent determines by reference to Section 4.07
of the Indenture would result in an adjustment under the Indenture, the
Calculation Agent shall make a corresponding adjustment in respect of any one or
more of the Strike Price, the Number of Options, the Option Entitlement and any
other term relevant to the exercise, settlement or payment of the Transaction;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Fundamental Change Adjustment or a
Discretionary Adjustment; and provided further that the Calculation Agent may
limit or alter any such adjustment referenced in this paragraph in a
commercially reasonable manner so that the fair value of the Transaction to
Dealer is not reduced as a result of such adjustment; and provided further that
if, with respect to a Merger Event, (i) the consideration for the Shares
includes (or, at the option of a holder of Shares, may include) shares of an
entity or person that is not a corporation organized under the laws of the
United States, any state thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event will not be a
corporation organized under the laws of the United States, any state thereof or
the District of Columbia and/or will not be the Issuer following such Merger
Event, in either case, Dealer may elect (in its sole discretion) for
Cancellation and Payment (Calculation Agent Determination) to apply.

 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than
 
 
14

--------------------------------------------------------------------------------

 
 
the market for the Counterparty’s stock (or the Share Termination Delivery
Units, as applicable) or an observable index, other than an index calculated or
measured solely by reference to the Counterparty’s own operations (or the issuer
of the Share Termination Delivery Units’ own operations, as applicable), (ii)
the commercially reasonable nature of adjustments permitted to the Transaction
(such as to consider changes in volatility, expected dividends, stock price,
strike price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share Termination Delivery Units, as applicable) as the default settlement
method (subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Convertible Security Settlement Method” below and
Section 8(b)(ii), Section 8(c) and Section 8(k) below.
 
Notice of Merger Consideration and
 
Consequences:
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the type and amount of consideration that a holder
of Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) if holders of Shares affirmatively make such an election,
the weighted average of the types and amounts of consideration to be received by
the holders of Shares that affirmatively make such an election, and (iii) the
details of the adjustment to be made under the Indenture in respect of such
Merger Event.

 
Nationalization, Insolvency
 
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 
 
15

--------------------------------------------------------------------------------

 
 
 
Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 
Additional Disruption Events:
 
 
(a)
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; provided, further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”.

 
 
(b)
Failure to Deliver:
Applicable

 
 
(c)
Insolvency Filing:
Applicable

 
 
(d)
Hedging Disruption:
Applicable; provided that:

 
 
(i)
Section 12.9(a)(v) of the Equity Definitions is hereby modified by:

 
 
16

--------------------------------------------------------------------------------

 
 
 
(a)
inserting the following words at the end of clause (A) thereof:  “in the manner
contemplated by the Hedging Party on the Trade Date”;

 
 
(b)
inserting the following two phrases at the end of such Section:

 
“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, the transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
and other terms.”;
 
 
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof,  after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

 
 
(e)
Increased Cost of Hedging:
Applicable

 
 
Hedging Party:
Dealer

 
 
Determining Party:
Dealer

 
 
Non-Reliance:
Applicable

 
Agreements and Acknowledgments
 
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
 
3.
Calculation Agent:
Dealer; provided that all calculations and determinations made by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner; provided further that, upon receipt of written request from
Counterparty, the Calculation Agent shall promptly provide Counterparty with a
written explanation describing in reasonable detail any calculation, adjustment
or determination made by it (including any quotations, market data or
information from internal or external sources used in making such calculation,
adjustment or determination, as the case may be, but without disclosing Dealer’s
proprietary models or other information that may be proprietary or subject to
contractual, legal or regulatory obligations to not disclose such information),
and shall use commercially reasonable efforts to provide such written
explanation within five Exchange Business Days from the receipt of such request.

 

 
4. 
Account Details:

 
Dealer Payment Instructions:
 
 
17

--------------------------------------------------------------------------------

 
 


Counterparty Payment Instructions:
 
To be provided by Counterparty.
 

 
5. 
Offices:

 
 
The Office of Dealer for the Transaction is: Charlotte.

 
 
The Office of Counterparty for the Transaction is:

 
11780 U.S. Highway 1, Suite 600
Palm Beach Gardens, Florida 33408
 

 
6. 
Notices: For purposes of this Confirmation:

 

 
(a) 
Address for notices or communications to Counterparty:

 
To:
Dycom Industries, Inc.
 
11780 U.S. Highway 1, Suite 600
 
Palm Beach Gardens, FL 33408
Attn:
General Counsel
Telephone:
(561) 627-7171
Facsimile:
(561) 627-7709



 
(b)
Address for notices or communications to Dealer:

 
For notices with respect to the Transaction:


Notwithstanding anything to the contrary in the Agreement, all notices to Wells
Fargo in connection with the Transaction are effective only upon receipt of
email message to CorporateDerivativeNotifications@wellsfargo.com.


Wells Fargo Bank, National Association
375 Park Avenue, 4th Floor
MAC J0127-041
New York, NY 10152



 
7. 
Representations, Warranties and Agreements:

 
(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:
 
(i)           On the Trade Date, as of the date of any election by Counterparty
for Dealer to satisfy its Payment Obligation in cash under Section 8(c) below,
and as of the date of any election by Counterparty to pay cash in the
circumstances set forth in Section 8(k)(ii) below, (A) none of Counterparty and
its officers and directors is entering into the Transaction or making such
election, as applicable, “on the basis of” (within the meaning of Rule 10b5-1(b)
under the Exchange Act) any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Exchange Act, when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any
 
 
18

--------------------------------------------------------------------------------

 
 
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.
 
(ii)           (A) On the Trade Date, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in Regulation
M under the Exchange Act (“Regulation M”) and (B) Counterparty shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.
 
(iii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of the Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).
 
(iv)           Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.
 
(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably
request.  Based on such resolutions, neither Dealer nor any of its affiliates
shall be subject to the restrictions under Section 607.0901 of the Florida
Business Corporation Act as an “interested stockholder” of Counterparty by
virtue of (A) its role as initial purchaser of, or market-maker in, the
Convertible Securities, (B) its entry into the Transaction and/or (C) any
hedging transactions in Counterparty’s securities in connection with the
Transaction.
 
(vi)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(vii)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
 
(viii)           On each of the Trade Date and the Premium Payment Date,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Number of
Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.
 
(ix)           The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1 of the Purchase Agreement, dated as of
September 9, 2015, between Goldman, Sachs & Co. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as the Representatives and Counterparty (the
“Purchase Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.
 
(x)           No state or local (including non-U.S. jurisdictions) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.
 
(xi)           Counterparty (A) is capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities, including, without
limitation, the transaction that is the subject of this confirmation and
 
 
19

--------------------------------------------------------------------------------

 
 
any transactions related hereto or contemplated hereby; (B) will exercise
independent judgment in evaluating the recommendations of Dealer and its
affiliates or associated persons with regard to any such securities transactions
or strategies unless it has otherwise notified Dealer in writing; and (C) has
total assets of at least $50 million. Counterparty will notify Dealer if the
immediately preceding statement contained in this Section 7(a)(xi) ceases to be
true.
 
(xii)           Without limiting the generality of Section 3(a) of the
Agreement, neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of the certificate of incorporation or by-laws (or
any equivalent documents) of Counterparty, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended July 25, 2015, as updated by any
subsequent filings, to which Counterparty or any of its subsidiaries is a party
or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.
 
(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in the U.S. Commodity Exchange
Act, as amended, and is entering into the Transaction as principal (and not as
agent or in any other capacity, fiduciary or otherwise) and not for the benefit
of any third party.
 
(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(a)(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.
 
(d)           Each of Dealer and Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
the Bankruptcy Code.  The parties hereto further intend (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
 
(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement and
Section 7(a)(vii) hereof and such other matters as Dealer may reasonably
request.
 
(f)           Counterparty understands that notwithstanding any other
relationship between Counterparty and Dealer and its affiliates, in connection
with this Transaction and any other over-the-
 
 
20

--------------------------------------------------------------------------------

 
 
counter derivative transactions between Counterparty and Dealer or its
affiliates, Dealer or its affiliates is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.
 
(g)           [Reserved]
 
(h)           [Reserved]
 
(i)           Counterparty represents and warrants that the assets used in the
Transaction (i) are not assets of any “plan” (as such term is defined in Section
4975 of the U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of
the Code or any “employee benefit plan” (as such term is defined in Section 3(3)
of the U.S. Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) subject to Part 4 of Title I of ERISA, and (ii) do not constitute
“plan assets” within the meaning of Department of Labor Regulation 2510.3-101,
29 CFR Section 2510-3-101, as modified by Section 3(42) of ERISA.
 
(j)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through one or more of the Representatives
pursuant to the Share repurchase transactions contemplated under “Use of
Proceeds” in the Preliminary Offering Circular for the Convertible Securities,
as supplemented by the related pricing term sheet.
 
8.  Other Provisions:
 
(a)           Right to Extend.  Dealer may postpone or add, in whole or, other
than in the event Dealer determines in good faith that such extension or
addition resulted solely pursuant to the circumstances set forth in clause
(ii)(y) below and solely with respect to voluntarily adopted policies and
procedures, in part, any Exercise Date or Settlement Date or any other date of
valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation in a commercially reasonable manner, other than in
the event Dealer determines in good faith that such extension or addition
resulted solely pursuant to the circumstances set forth in clause (ii)(y) below
and solely with respect to voluntarily adopted policies and procedures), if
Dealer determines, in good faith and in its reasonable discretion (based on
advice of counsel in the case of the immediately following clause (ii)), that
such extension or addition is reasonably necessary or appropriate (i) to
preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the cash market, the
stock borrow market or other relevant market or (ii) to enable Dealer to effect
transactions with respect to Shares or Share Termination Delivery Units in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance (x) with applicable
legal, regulatory or self-regulatory requirements, or (y) with related policies
and procedures applicable to Dealer (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by Dealer
generally applicable in similar situations and applied in a non-discriminatory
manner).
 
For the avoidance of doubt, such adjustments shall be made in a commercially
reasonable manner based on commercially reasonable inputs and, to the extent of
any adjustments or amendments to the terms of this Confirmation or the
Transaction, the Confirmation and Transaction shall retain (i) contingencies to
exercise that are not an observable market, other than the market for the
Counterparty’s stock (or the Share Termination Delivery Units, as applicable) or
an observable index, other than an index calculated or measured solely by
reference to the Counterparty’s own operations (or the issuer of the Share
Termination Delivery Units’ own operations, as applicable), (ii) the
commercially reasonable nature of adjustments permitted to the Transaction (such
as to consider changes in volatility, expected dividends, stock price, strike
price, stock loan rate or liquidity relevant to the Shares (or the Share
Termination Delivery Units, as applicable), other commercially reasonable option
pricing inputs and the ability to maintain a commercially reasonable hedge
position relating to the underlying shares) and (iii) settlement in Shares (or
the Share
 
 
 
21

--------------------------------------------------------------------------------

 
 
Termination Delivery Units, as applicable) as the default settlement method
(subject to Counterparty’s ability to elect otherwise subject to certain
conditions) pursuant to “Convertible Security Settlement Method” below and
Section 8(b)(ii), Section 8(c) and Section 8(k) below.
 
(b)           Additional Termination Events.
 
(i)           The occurrence of (A) an event of default with respect to
Counterparty under the terms of the Convertible Securities as set forth in
Section 6.01 of the Indenture, or (B) an Amendment Event, in each case, shall
constitute an Additional Termination Event with respect to which the Transaction
is the sole Affected Transaction and Counterparty is the sole Affected Party,
and Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement and to determine the amount payable
pursuant to Section 6(e) of the Agreement.
 
“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, absence of redemption right of Counterparty, any
term relating to conversion of the Convertible Securities (including changes to
the conversion rate, conversion rate adjustment provisions, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Securities to amend, in each case without the prior consent of
Dealer.
 
(ii)           Notwithstanding anything to the contrary in this Confirmation,
the receipt by Dealer from Counterparty, within the applicable time period set
forth under “Notice of Exercise” above, of any Notice of Exercise in respect of
Options that relate to Make-Whole Convertible Securities in respect of which the
Conversion Date occurs prior to the Final Conversion Period shall constitute an
Additional Termination Event as provided in this clause (ii).  Upon receipt of
any such Notice of Exercise, Dealer shall designate an Exchange Business Day
following such Additional Termination Event (which Exchange Business Day shall
be as soon as commercially reasonably practicable on or after the related
settlement date under the Indenture for such Make-Whole Convertible Securities)
as an Early Termination Date with respect to the portion of the Transaction
corresponding to a number of Options (the “Make-Whole Options”) equal to the
lesser of (A) the aggregate principal amount of such Make-Whole Convertible
Securities specified in such Notice of Exercise, divided by USD 1,000 and (B)
the Number of Options as of the date Dealer designates such Early Termination
Date and, as of such date, the Number of Options shall be reduced by the number
of Make-Whole Options.  Any payment hereunder with respect to such termination
(the “Make-Whole Unwind Payment”) shall be calculated pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a number of
Options equal to the number of Make-Whole Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and (3)
the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any Fundamental Change Adjustment); provided that the Make-Whole Unwind Payment
shall not be greater than the product of (x) the Applicable Percentage, (y) the
number of Make-Whole Options and (z) the excess of (I) the product of the
Conversion Rate (determined after taking into account any applicable Fundamental
Change Adjustment) and the Share Obligation Value Price on the applicable
settlement date for the cash and/or Shares to be delivered pursuant to Section
4.03(a)(ii) of the Indenture in respect of the relevant Make-Whole Convertible
Securities over (II) USD1,000.
 
If Counterparty has notified, or deemed to have notified, Dealer, in accordance
with the requirements set forth herein, in the applicable Notice of Exercise (or
in the Notice of Final Convertible Security Settlement Method, as the case may
be) that it has elected to satisfy its conversion obligation in respect of the
related Make-Whole Convertible Securities entirely in Shares or in a combination
of cash and Shares, then in lieu of paying the Make-Whole Unwind Payment
entirely in cash, Dealer shall pay and/or deliver to Counterparty, on the date
such Make-Whole Unwind Payment would otherwise be due (or within a commercially
reasonable period of
 
 
 
22

--------------------------------------------------------------------------------

 
 
time thereafter, as determined by Dealer taking into account existing liquidity
conditions and Dealer’s commercially reasonable hedging and hedge unwind
activity or settlement activity in connection with delivery) (A) in the case
where Counterparty has elected to satisfy its conversion obligation in respect
of the related Make-Whole Convertible Securities entirely in Shares or in a
combination of cash and Shares with a Specified Dollar Amount (as defined in the
Indenture) equal to or less than USD 1,000, a number of Shares equal to the
quotient of (x) the amount of such Make-Whole Unwind Payment divided by (y) a
market price per Share (which market price per Share may, but is not required
to, correspond to the Daily VWAP over the Observation Period (each as defined in
the Indenture), if applicable, with respect to the Make-Whole Convertible
Securities) (the “Market Price”) determined by the Calculation Agent or (B) in
the case where Counterparty has elected to satisfy its conversion obligation in
respect of the related Make-Whole Convertible Securities in a combination of
cash and Shares with a Specified Dollar Amount (as defined in the Indenture)
greater than USD 1,000, (x) an amount of cash equal to the lesser of (1) the
amount of such Make-Whole Unwind Payment and (2) the product of (I) the product
of the Applicable Percentage and the excess of such Specified Dollar Amount (as
defined in the Indenture) over USD 1,000 and (II) the number of Make-Whole
Options and (y) if the amount of such Make-Whole Unwind Payment exceeds the
amount of cash calculated pursuant to the immediately preceding clause
(B)(x)(2), a number of Shares equal to the quotient of (x) the amount of such
excess divided by (y) the Market Price Notwithstanding anything to the contrary
herein, any payment calculated pursuant to this Section 8(b)(ii) shall not be a
“Payment Obligation” to which the Share Termination Alternative provisions of
Section 8(c) below apply; provided that, for the avoidance of doubt, in the case
of a payment or delivery pursuant to this Section 8(b)(ii) following an
Extraordinary Event, the Calculation Agent may adjust the composition of the
Shares as appropriate to reflect the composition of consideration received by
holders of Shares in such Extraordinary Event (as determined in a manner
consistent with the provisions opposite the caption “Share Termination Delivery
Unit” below) and the provisions opposite the caption “Other Applicable
Provisions” below shall apply.
 
(c)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount upon
settlement, cancellation or termination of the Transaction, including, without
limitation, pursuant to Section 12.2 of the Equity Definitions or “Consequences
of Merger Events” above, or Section 12.6, 12.7 or 12.9 of the Equity Definitions
or pursuant to Section 6(d)(ii) of the Agreement (but excluding, for the
avoidance of doubt, any amount pursuant to “Settlement Terms” above, Section
8(b)(ii) above, Section 8(d) below and/or Section 8(k) below) (a “Payment
Obligation”), Dealer shall satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below), unless Counterparty elects for
Dealer to pay the relevant Payment Obligation in cash by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Cash
Termination”); provided that, if Counterparty elects to require Dealer to
satisfy its Payment Obligation by paying cash, Dealer shall have the right, in
its sole reasonable discretion, to elect to satisfy its Payment Obligation by
the Share Termination Alternative, notwithstanding Counterparty’s election to
the contrary; and provided further that, notwithstanding the foregoing, the
Share Termination Alternative will not be required (but, for the avoidance of
doubt, Dealer shall have the right to elect for the Share Termination
Alternative to apply) in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash or (ii) of an Event of Default in
which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control.  If the Share Termination Alternative
applies, the following provisions shall apply on the Scheduled Trading Day
immediately following the relevant merger date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable:
 
Share Termination Alternative:
If applicable, means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to the Transaction,

 
 
23

--------------------------------------------------------------------------------

 
 
including, without limitation, pursuant to “Consequences of Merger Events” above
or Section 12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.
 
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable.  If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 
Failure to Deliver:
Applicable

 
Other Applicable Provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

 
(d)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer
 
 
24

--------------------------------------------------------------------------------

 
 
a reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Counterparty elects clause (i) above but
the items referred to therein are not completed in a timely manner, or if
Dealer, in its sole commercially reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this Section 8(d) shall
apply at the election of Counterparty; (ii) in order to allow Dealer to sell the
Hedge Shares in a private placement, enter into a private placement agreement
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements, all reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its reasonable judgment, to compensate Dealer
for any discount from the public market price of the Shares incurred on the sale
of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the “Daily VWAP” (as defined in the Indenture) on such Exchange
Business Days, and in the amounts, requested by Dealer.  This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.
 
(e)           Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least two Exchange Business Days prior to any day on which
Counterparty effects any repurchase of Shares or consummates or otherwise
engages in any transaction or event that could reasonably be expected to lead to
an increase in the Conversion Rate (a “Conversion Rate Adjustment Event”), give
Dealer a written notice of such repurchase or Conversion Rate Adjustment Event
(a “Repurchase Notice”) on such day if, following such repurchase or Conversion
Rate Adjustment Event, the Notice Percentage would reasonably be expected to be
(i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater by 0.5% than the Notice Percentage as of
the date hereof), and , if such repurchase or Conversion Rate Adjustment Event,
or the intention to effect the same, would constitute material nonpublic
information with respect to Counterparty or the Shares, Counterparty shall make
public disclosure thereof at or prior to delivery of such Repurchase
Notice.  The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares plus the number of
Shares underlying any other call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day.  In the
event that Counterparty fails to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this Section 8(e) then Counterparty agrees to
indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses
(including losses relating to the Dealer’s hedging activities as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including
without limitation, any forbearance from hedging activities or cessation of
hedging activities and any losses in connection therewith with respect to this
Transaction), claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act or under any state or federal law, regulation or regulatory order,
relating to or arising out of such failure.  If for any reason the foregoing
indemnification is unavailable to any Indemnified Party or insufficient to hold
harmless any Indemnified Party, then Counterparty shall contribute, to the
maximum extent permitted by law, to the amount paid or payable by the
Indemnified Party as a result of such loss, claim, damage or liability.  In
addition, Counterparty will reimburse any Indemnified Party for all expenses
(including reasonable counsel fees and expenses) as they are incurred (after
notice to Counterparty) in connection with the investigation of, preparation for
or defense or settlement of any pending or threatened claim or any action, suit
or proceeding arising therefrom, whether or not such Indemnified Party is a
party thereto and whether or not such claim, action, suit or proceeding is
initiated or brought by or on behalf of Counterparty.  This indemnity shall
survive the completion of the Transaction contemplated by this Confirmation and
any assignment and delegation of the Transaction made pursuant to this
Confirmation or the Agreement shall inure to the benefit of any permitted
assignee of Dealer.
 
(f)           Transfer and Assignment. Either party may transfer or assign any
of its rights or obligations under the Transaction with the prior written
consent of the non-transferring party, such consent
 
 
25

--------------------------------------------------------------------------------

 
 
not to be unreasonably withheld or delayed; provided that Dealer may transfer or
assign without any consent of Counterparty its rights and obligations hereunder,
in whole or in part, to any affiliate of Dealer (i) of credit quality (or whose
obligations would be guaranteed by another affiliate of Dealer of credit
quality) equivalent to Dealer’s (or its guarantor’s) or (ii) whose obligations
would be guaranteed by Dealer (or its guarantor) or Dealer’s direct or indirect
parent entity, in each case, subject to the following conditions:  (x)
immediately upon giving effect to such transfer and assignment, an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result thereof and (y) as a result of such transfer and assignment, Counterparty
will not be expected as of the date of such transfer and assignment to receive
from the transferee on any payment date or delivery date an amount or a number
of Shares, as applicable, that is, solely as a result of such transfer or
assignment, lower than the amount or the number of Shares, respectively, that
Dealer would have been required to pay or deliver to Counterparty in the absence
of such transfer and assignment. If at any time at which (1) the Equity
Percentage exceeds 8.0% or (2) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
Section 607.0901 of the Florida Business Corporation Act or other federal, state
or local law, rule, regulation or regulatory order or organizational documents
or contracts of Counterparty applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership in
excess of a number of Shares equal to (x) the number of Shares that would give
rise to reporting, registration, filing or notification obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Restrictions and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination (either such condition described in clause (1) or (2), an “Excess
Ownership Position”), Dealer, in its good faith discretion, is unable to effect
a transfer or assignment to a third party after its commercially reasonable
efforts on pricing and terms and within a time period reasonably acceptable to
Dealer such that an Excess Ownership Position no longer exists, Dealer may
designate any Scheduled Trading Day as an Early Termination Date with respect to
a portion (the “Terminated Portion”) of the Transaction, such that an Excess
Ownership Position no longer exists following such partial termination.  In the
event that Dealer so designates an Early Termination Date with respect to a
portion of the Transaction, a payment or delivery shall be made pursuant to
Section 6 of the Agreement and Section 8(c) of this Confirmation as if (i) an
Early Termination Date had been designated in respect of a Transaction having
terms identical to the Terminated Portion of the Transaction, (ii) Counterparty
were the sole Affected Party with respect to such partial termination, (iii)
such portion of the Transaction were the only Terminated Transaction and (iv)
Dealer were the party entitled to designate an Early Termination Date pursuant
to Section 6(b) of the Agreement and to determine the amount payable pursuant to
Section 6(e) of the Agreement. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act) with Dealer (collectively, “Dealer Group”)
“beneficially own” (within the meaning of Section 13 of the Exchange Act)
without duplication on such day and (B) the denominator of which is the number
of Shares outstanding on such day.  In the case of a transfer or assignment by
Counterparty of its rights and obligations hereunder and under the Agreement, in
whole or in part (any such Options so transferred or assigned, the “Transfer
Options”), to any party, withholding of such consent by Dealer shall not be
considered unreasonable if such transfer or assignment does not meet the
reasonable conditions that Dealer may impose including, but not limited, to the
following conditions:
 
(A)          With respect to any Transfer Options, Counterparty shall not be
released from its notice and indemnification obligations pursuant to Section
8(e) or any obligations under Section 2 (regarding Extraordinary Events) or 8(d)
of this Confirmation;
 
(B)          Any Transfer Options shall only be transferred or assigned to a
third party that is a U.S. person (as defined in the Internal Revenue Code of
1986, as amended);
 
(C)          Such transfer or assignment shall be effected on terms, including
any reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of
 
 
 
26

--------------------------------------------------------------------------------

 
 
Dealer, will not expose Dealer to material risks under applicable securities
laws) and execution of any documentation and delivery of legal opinions with
respect to securities laws and other matters by such third party and
Counterparty as are requested and reasonably satisfactory to Dealer;
 
(D)          Dealer will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under Section
2(d)(i)(4) of the Agreement greater than an amount that Dealer would have been
required to pay to Counterparty in the absence of such transfer and assignment;
 
(E)          An Event of Default, Potential Event of Default or Termination
Event will not occur as a result of such transfer and assignment;
 
(F)          Without limiting the generality of clause (B), Counterparty shall
have caused the transferee to make such Payee Tax Representations and to provide
such tax or other documentation as may be reasonably requested by Dealer to
permit Dealer to determine that results described in clauses (D) and (E) will
not occur upon or after such transfer and assignment; and
 
(G)          Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.
 
(g)           Staggered Settlement. If, based on advice of counsel, Dealer
reasonably determines it is advisable with respect to any applicable legal,
regulatory or self-regulatory requirements and/or to avoid an Excess Ownership
Position, Dealer may, by notice to Counterparty on or prior to any Settlement
Date (a “Nominal Settlement Date”), elect to deliver the Shares on one or more
dates (each, a “Staggered Settlement Date”) or at two or more times on the
Nominal Settlement Date as follows:
 
(i)           in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to the Nominal
Settlement Date, but not prior to the earlier of the relevant Conversion Date
and the first day of the relevant Cash Settlement Averaging Period) or delivery
times and how it will allocate the Shares it is required to deliver under
“Delivery Obligation” (above) among the Staggered Settlement Dates or delivery
times; and
 
(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
 
(h)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(i)      No Netting and Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction.  Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, under any other agreement between parties hereto,
by operation of law or otherwise.
 
(j)      Equity Rights.  Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Counterparty’s
bankruptcy.  For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.  For the avoidance of
doubt, the parties acknowledge that the obligations of Counterparty under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.
 
(k)    Early Unwind. In the event the sale by Counterparty of the Firm
Securities is not consummated pursuant to the Purchase Agreement for any reason,
or Counterparty fails to deliver to Dealer
 
 
27

--------------------------------------------------------------------------------

 
 
opinions of counsel as required pursuant to Section 7(e), in each case by the
close of business in New York on September 15, 2015 (or such later date as
agreed upon by the parties) (September 15, 2015 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated and Counterparty shall (i) deliver to Dealer a number of Shares
having a value (as determined by the Calculation Agent) equal to the aggregate
amount of costs and expenses relating to the unwinding of Dealer’s hedging
activities in respect of the Transaction (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities, unless Counterparty agrees to purchase any such Shares
at the cost at which Dealer purchased such Shares), as determined by the
Calculation Agent, and the parties shall enter into customary and commercially
reasonable documentation relating to the registered or exempt resale of such
Shares or (ii) at the election of Counterparty by providing prompt written
notice to Dealer within one Scheduled Trading Day (in which notice Counterparty
remakes the representations and warranties set forth in Section 7(a)(i) above)
pay to Dealer an amount in cash equal to such aggregate amount calculated
pursuant to clause (i) above; provided that, if Counterparty is required to
deliver Shares pursuant to clause (i) above, notwithstanding the foregoing, the
number of Shares so delivered will not exceed a number of Shares equal to two
multiplied by the Number of Shares (with such Number of Shares determined, for
the avoidance of doubt, as if the relevant Convertible Securities had been
issued).  Following such termination, cancellation and payment or delivery, each
party shall be released and discharged by the other party from, and agrees not
to make any claim against the other party with respect to, any obligations or
liabilities of either party arising out of, and to be performed in connection
with, the Transaction either prior to or after the Early Unwind Date.  Dealer
and Counterparty represent and acknowledge to the other that upon an Early
Unwind and following the payment referred to above, all obligations with respect
to the Transaction shall be deemed fully and finally discharged.
 
(l)      Wall Street Transparency and Accountability Act of 2010.  The parties
hereby agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA, (y)
any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein or the Agreement (including, but not limited to, rights arising from a
Change in Law, a Failure to Deliver, a Hedging Disruption, an Increased Cost of
Hedging, an Excess Ownership Position or Illegality (as defined in the
Agreement)).
 
(m) Payment by Counterparty. In the event that, following the payment of the
Premium hereunder by counterparty, an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty owes to
Dealer an amount calculated under Section 6(e) of the Agreement, such amount
shall be deemed to be zero.
 
(n)      Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).
 
(o)      Amendment.  This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.
 
(p)      Counterparts.  This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(q)      Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and, subject to the first sentence of Section 8(f)
above (if any such designation and assumption referred to in this
 
 
28

--------------------------------------------------------------------------------

 
 
sentence constitutes a transfer and assignment subject to such first sentence of
Section 8(f)), any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent, and solely to the
extent, of any such performance.
 
(r)      Tax Matters.
 
(i)           Withholding Tax imposed on payments to non-US counterparties under
the United States Foreign Account Tax Compliance Act.  “Indemnifiable Tax” as
defined in Section 14 of the Master Agreement shall not include any withholding
tax imposed or collected pursuant to Sections 1471 through 1474 of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Master Agreement.
 
(ii)           HIRE Act.  “Indemnifiable Tax” as defined in Section 14 of the
Master Agreement shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.
 
(iii)           Tax documentation. Counterparty shall provide to Dealer a valid
U.S. Internal Revenue Service Form W-9, or any successor thereto, (i) on or
before the date of execution of this Confirmation, (ii) upon reasonable request
of Dealer and (iii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect.  Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents reasonably requested by Dealer.  Dealer shall provide to
Counterparty a valid U.S. Internal Revenue Service  Form W-9, or any successor
thereto, (i) on or before the date of execution of this Confirmation, (ii) upon
reasonable request of Counterparty and (iii) promptly upon learning that any
such tax form previously provided by Dealer has become obsolete or
incorrect.  Additionally, Dealer shall, promptly upon request by Counterparty,
provide such other tax forms and documents reasonably requested by Counterparty.
 
(iv)           Tax Representations.  Counterparty represents to Dealer that for
U.S. federal income tax purposes it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) and an
“exempt recipient” (as that term is used in section 1.6049-4(c)(1) of the United
States Treasury Regulations).  Dealer represents to Counterparty that for U.S.
federal income tax purposes it is a national banking association organized and
existing under the laws of the United States of America, and is an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii)(M).
 
(s)      Amendment to Equity Definitions.  The following amendment shall be made
to the Equity Definitions:
 
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”
 
(t)           Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
 
29

--------------------------------------------------------------------------------

 
 
(u)           Jurisdiction.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(v)           Gross-Up. To the extent an amount is payable by Dealer under
2(d)(i)(4) of the Agreement on account of a delivery of securities or property
other than cash, Dealer will satisfy the obligations under 2(d)(i)(4) of the
Agreement by increasing the amount of such delivery by an amount having a value,
as determined by the Calculation Agent, that corresponds to the requirements of
2(d)(i)(4) of the Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
30

--------------------------------------------------------------------------------

 


Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to CorporateDerivativeNotifications@wellsfargo.com.
 
 

 
 
Yours faithfully,
                WELLS FARGO BANK, NATIONAL ASSOCIATION                          
 
By:
/s/ Thomas Yates     Name: Thomas Yates     Title: Managing Director          

 
 



Agreed and Accepted By:       DYCOM INDUSTRIES, INC.                   By: /s/
H. Andrew DeFerrari     Name: H. Andrew DeFerrari     Title: Senior Vice
President & Chief Financial Officer        

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------